                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Nicholas Scott Harris                                             Docket No. 4:10-CR-42-2BO

                                Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Nicholas Scott Harris, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possession With Intent to Distribute a Quantity of Cocaine, in violation of 21
U.S.C. § 846 and Possession of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18
U.S.C. § 924(c)(l)(A), was sentenced by the Honorable James C. Fox, Senior U.S. District Judge, on
November 10, 2010, to the custody of the Bureau of Prisons for a term of75 months. It was further ordered
that upon release •from imprisonment the defendant be placed on supervised release for a period of 60
months.

On November 3, 2014, pursuant to 18 U.S.C. § 3582(c)(2) of the Federal Rules of Criminal Procedure, the
defendant's sentence of imprisonment in Count 1 was reduced to 13 months, for a total of 73 months
imprisonment.

Nicholas Scott Harris was released from custody on October 30, 2015, at which time the term of supervised
release commenced.                                                                          ·

On July 19, 2017, the defendant's case was reassigned from Senior U.S. District Judge, James C. Fox to
U.S. District Judge, Terrence W. Boyle.

·A violation report was submitted to the Court on July 24, 2017, advising that the defendant had committed
 the offense of Driving While License Revoked in Pitt County, North Carolina.

  A Petition for Action on Supervised Release was submitted on February 22, 2018, after the defendant
  committed the offenses of Driving While License Revoked; No Operator's License; and Expired or No
, Inspection in Pitt County, North Carolina. On February 23, 2018, the Court approved the petition requiring
  the defendant to adhere to a curfew as directed by the probation officer for a period not to exceed 60
  consecutive days with location monitoring equipment.

A violation report was submitted to the Court on October 9, 2018, advising that the defendant had
committed the offense of Driving While License Revoked Not Impaired Revocation in Lenoir County,
North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:      I


On September 27, 2018, the defendant committed the offense of, and was charged with, Driving While
License Revoked Not Impaired Revocation. On October 11, 2018, the undersigned confronted the defendant
with his new criminal conduct. The defendant admitted to driving a vehicle, and stated he was en route to
the Lenoir County Hospital Emergency Room to be seen for a virus. When asked for documentation, the
defendant could not provide same. Therefore, as a sanction for the violation conduct, it is respectfully
recommended that the defendant's term of supervised release be continued and as a sanction, the defendant
is to complete 20 hours of community service, at the direction of the U.S. Probation Office.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Nicholas Scott Harris
Docket No. 4:10-CR-42-2BO
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defend~nt shall perform 20 hours of community service as directed by the probation office and
       ifreferred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Robert L. Thornton                               Isl Jay Kellum
Robert L. Thornton                                   Jay Kellum
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5109
                                                     Executed On: November 1, 2018

                                       ORDER OF THE COURT

Considered and ordered this    /~day A} IJ-4"41'~
                                              of                         , 2018, and ordered filed and
made a part of the records in the above case.

 ~w.fJ~
Terrence W. Boyle
Chief U.S. District Judge
